EXHIBIT 10.12

 

The Kroger Co., an Ohio corporation with its principal place of business at
Cincinnati, Ohio, has adopted a Long-Term Incentive Plan for employees and
directors of Kroger and its subsidiaries (“Kroger”). The plan is administered by
the stock option committee. The stock option committee determines the employees
and directors who are granted awards and the types and amounts of awards.

 

The plan provides that the terms of grants are determined by the stock option
committee and will be set forth in this agreement.

 

The Committee has decided to grant nonqualified stock options to you.

 

In consideration of the services you have provided and that you will provide, we
grant you the option to purchase shares of common stock of Kroger, subject to
the terms of the plan and the following specific terms and conditions:

 

1. The option price is the Fair Market Value of a share of Kroger common stock
on the date of grant of the option. Fair Market Value is the mean between the
highest and the lowest selling price reported on the date of grant on the New
York Stock Exchange. If no sales are made on that date, the stock option
committee will use the most recent prior date for which sales are reported.

 

2. You have no right to exercise any part of this option until the passage of
the period of time set forth on the first page of this Agreement except as
otherwise provided in Paragraph 7 or Paragraph 8 below. If your employment by or
service to Kroger is terminated prior to this option becoming exercisable, other
than as set forth in Paragraph 7, all rights under this Agreement will
terminate.

 

3. You cannot transfer this option except by will or the laws of descent and
distribution. It is exercisable, during your lifetime, only by you, or, in the
event of legal disability, by your legal representative.

 

4. You are entitled to the privileges of stock ownership only as to those shares
of stock actually purchased by you under this Agreement.

 

5. If you want to exercise all or any part of this option, you must make the
election in writing. You must deliver your notice of election, this agreement,
and cash payment for your shares to: Stock Option Administrator, The Kroger Co.,
1014 Vine Street, Cincinnati, Ohio, 45202. The stock option committee can
establish any other place or method for delivery of stock option exercises. No
certificate for shares will be delivered to you until the full option price per
share for the number of shares then elected to be purchased is paid. If any
shares under this agreement remain outstanding after exercise, Kroger will make
appropriate notations and return this agreement to you. In addition to cash, you
may pay the exercise price by delivering shares of common stock of Kroger, fully
endorsed and containing a signature guaranty. Any shares delivered by you will
be valued at the Fair Market Value, as described in Paragraph 1 of this
agreement, on the date of exercise of the option. You must have owned those
shares for at least six months. The stock option committee can increase this
required holding period for up to two years. Under certain circumstances, unless
prohibited by law, you also can elect to have a portion of the shares issuable
upon exercise sold in order to satisfy the exercise price and any taxes that
must be withheld. You can obtain information on how to accomplish this, along
with other forms of cashless exercise, from your human resources office.

 

6. You must pay all withholding tax or liabilities prior to issuance of shares.

 

7. Except as otherwise provided in paragraph 13, if your employment by or
service to Kroger terminates after reaching age 55 with at least five years of
service at Kroger, your options will become exercisable one year after the date
of termination and you will be permitted to exercise your option throughout the
remaining term. If you die or become disabled, as determined by Kroger, your
options will become exercisable and your personal representative will be
permitted to exercise your option throughout the remaining term. If you leave
Kroger’s employ for any other reason, this option expires. If any portion of the
option is exercisable prior to that expiration, you or your personal
representative have one year or the remainder of the ten year term, whichever is
shorter, to exercise the option.

 



--------------------------------------------------------------------------------

8. This option becomes immediately exercisable in full, but not in part, if at
any time after the date of this Agreement any of the following occur:

 

  a. without prior approval of Kroger’s Board of Directors, any person, group,
entity or group thereof, excluding Kroger’s employee benefit plans, becomes the
owner of, or obtains the right to acquire, 20% or more of the voting power of
Kroger’s then outstanding voting securities; or

 

  b. a tender or exchange offer has expired, other than an offer by Kroger,
under which 20% or more of Kroger’s then outstanding voting securities have been
purchased; or

 

  c. as a result of, or in connection with, or within two years following (i) a
merger or business combination, (ii) a reorganization, or (iii) a proxy contest,
in any case which was not approved by the Board of Directors of Kroger, the
individuals who were directors of Kroger immediately before the transaction
cease to constitute at least a majority thereof, except for changes caused by
death, disability or normal retirement; or

 

  d. Kroger’s shareholders have approved (i) an agreement to merge or
consolidate with or into another corporation and Kroger is not the surviving
corporation or (ii) an agreement, including a plan of liquidation, to sell or
otherwise dispose of all or substantially all of Kroger’s assets.

 

9. This Agreement does not give you any right of continued employment by or to
continue to provide service to Kroger. It does not affect your right or Kroger’s
right, to terminate your employment or service at any time.

 

10. In the event of any stock splits, stock dividends, or reverse stock splits,
the number of shares and the price per share set forth in this Agreement will be
adjusted proportionately.

 

11. Unless sooner terminated under one or more of the terms and conditions in
this Agreement, this option will remain in force for a term of ten years from
the date shown on page 1, and it must be exercised by the holder on or before
that date. In the event that the option expires on a day that is not a Business
Day, it must be exercised on or before the last Business Day prior to the
expiration date.

 

12. The option evidenced by this Agreement and the exercise of the option are
subject to the terms and conditions of the Plan. This option is subject to any
rules and regulations adopted by the stock option committee.

 

13. Notwithstanding anything contained in paragraph 7 to the contrary, in the
event that within one year of your termination of employment with Kroger you
provide services as an employee, director, consultant, agent, or otherwise, to
any of Kroger’s competitors, this option expires. If any portion of the option
is exercisable prior to that expiration, you or your personal representative
have one year or the remainder of the ten year term, whichever is shorter, to
exercise the option.

 

For purposes of this paragraph 13, a competitor is any business that sells
groceries, food, drugs, health and beauty care items, motor fuels, or
pharmaceuticals, at retail in one or more of the same geographic areas that
Kroger sells those products.

 

14. This agreement is governed by the laws of the state of Ohio.

 